The opinion of the court was delivered, by
Agnew, J.
There is nothing on this record to justify a reversal of the judgment. The description of the cause of action is meagre, but not wholly indefinite. The ejectment is “for the premises situated No. 136 South Third street, in the city of Philadelphia.” In a city having a known system of notation, regulated by municipal laws, recognised in the transactions of general business and acted upon by every one, the description of a parcel of ground, or the messuage thereon, by a number is sufficiently definite. The state adopted a system of notation by numerals for the donation and depreciation lands, covering nearly the whole of the north-western part of the state, from the rivers Ohio and Allegheny to the New York and Ohio state lines. The conclusive effect of it will be- found set forth in Smith v. Moore, 5 Rawle 348, and Dunn v. Ralyea, 6 W. & S. 478. Thousands of tax-titles in this territory, and in towns and cities in other parts of the state, rest upon no other foundation than the number affixed to the ground, which, as any other descriptive fact, is a subject of proof.
*493It nowhere appears in this record that the confession of judgment by the attorney of the defendant was in pursuance of a warrant of attorney. The amicable action and confession of judgment is according to ancient and established practice, existing before the Act of 1806, as well as since, and recognised in Cook v. Gilbert, 8 S. & R. 567, and McCalmont v. Peters, 13 S. & R. 196. It has never been understood to be the law of this state that the authority of an attorney must be in writing to enable him to confess a judgment. It is daily practice to confess judgment without special warrant. If this confession was in pursuance of a written authority specially for the purpose, and, as such, fell within the provisions of the rule of the District Court, the party should have called on that court to set aside the irregular proceeding, or to take Such course as that court thought required by its rules of practice. The evidence then would have been taken under the rule to show cause, and a proper result reached by a court familiar with its own rules and their proper construction.
Judgment affirmed.